LDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method for providing a physician with clinical decision support information about a patient whose RNA has been sequenced with a next generation sequencing (NGS) system, comprising: receiving, from a mobile device, an image of a medical document comprising NGS medical information of the patient; extracting a first region from the image; extracting NGS medical information of the patient from the first region into a structured dataset, the extracted NGS medical information including at least one RNA expression; correlating a portion of the extracted NGS medical information that includes the at least one RNA expression with summarized medical information from a cohort of patients similar to the patient; and generating, for display on the mobile device, a clinical decision support report comprising the summarized medical information, as recited in independent claim 1, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Wolf, et al. (US 2015/0213194 A1).  Wolf discloses receiving an image of a patient printed medical document with a camera of a mobile device, convert the image of the printed document into text using optical character recognition, parse the text into a plurality of fields and store it in a database remote from the mobile device (¶ 0013) and using the patient’s stored data to predict a patient’s future health based on comparison with the stored data of other similar patients (¶ 0074).  Wolf however fails to teach or suggest a method for providing a physician with clinical decision support information about a patient whose RNA has been sequenced with a next generation sequencing (NGS) system, comprising: receiving, from a mobile device, an image of a medical document comprising NGS medical information of the patient; extracting a first region from the image; extracting NGS medical information of the patient from the first region into a structured dataset, the extracted NGS medical information including at least one RNA expression; correlating a portion of the extracted NGS medical information that includes the at least one RNA expression with summarized medical information from a cohort of patients similar to the patient; and generating, for display on the mobile device, a clinical decision support report comprising the summarized medical information.  Moreover, the missing claimed elements from Wolf are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Wolf disclosure because it is not an obvious variation of Wolf to provide physician with clinical decision support information about a patient whose RNA has been sequenced with a next generation sequencing (NGS) system by correlating a portion of extracted NGS medical information that includes a gene identifier from an image of a medical document comprising NGS medical information of the patient with summarized medical information from a cohort of patients similar to the cancer patient.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method for providing a physician with clinical decision support information about a patient whose RNA has been sequenced with a next generation sequencing (NGS) system, comprising: receiving, from a mobile device, an image of a medical document comprising NGS medical information of the patient; extracting a first region from the image; extracting NGS medical information of the patient from the first region into a structured dataset, the extracted NGS medical information including at least one RNA expression; correlating a portion of the extracted NGS medical information that includes the at least one RNA expression with summarized medical information from a cohort of patients similar to the patient; and generating, for display on the mobile device, a clinical decision support report comprising the summarized medical information, as recited in independent claim 1, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626